UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05052 Value Line New York Tax Exempt Trust (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: January 31 Date of reporting period: October 31, 2010 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 10/31/10 is included with this Form. Value Line New York Tax Exempt Trust Schedule of Investments (unaudited) October 31, 2010 Principal Amount Rating (unaudited) Value LONG-TERM MUNICIPAL SECURITIES (94.8%) NEW YORK CITY (23.1%) $ General Obligation Unlimited, Fiscal 2007, Ser. C, 5.00%, 1/1/17 Aa2 $ General Obligation Unlimited, Fiscal 2008, Subser C-1, FSA Insured, 5.00%, 10/1/24 Aa2 Health & Hospital Corp. Revenue, Revenue Bonds, Health Systems, Ser. A: 5.00%, 2/15/16 Aa3 5.00%, 2/15/15 Aa3 Industrial Development Agency, Revenue Bonds, Yankee Stadium-Pilot, NATL-RE Insured, 5.00%, 3/1/11 Baa1 Municipal Water Finance Authority, Water and Sewer Revenue, Revenue Bonds: Ser.C, 4.75%, 6/15/33 Aa1 Ser.DD, 4.50%, 6/15/38 Aa2 Transitional Finance Authority, Building Aid Revenue Bonds, Fiscal 2007, Ser. S-1, FGIC Insured, 5.00%, 7/15/23 Aa3 Transitional Finance Authority, Revenue Bonds, Subordinated Future Tax Secured, Ser. B, 5.00%, 11/1/23 Aa1 Trust for Cultural Resources Revenue Refunding Bonds, Museum of Modern Art - 1A, 5.00%, 4/1/28 Aa2 NEW YORK STATE (67.2%) Convention Center Development, Revenue Bonds, Hotel Unit Fee Secured, AMBAC Insured, 5.00%, 11/15/44 A1 County of Rockland, General Obligation Unlimited, Ser. B, 3.00%, 9/1/21 Aa3 Dormitory Authority, Revenue Bonds: Albany Medical Center, Ser. A-1, FSA/FHA Insured, 5.00%, 8/15/18 Aa3 Mental Health Services Facilities Improvement, Ser. B, AMBAC Insured, 5.00%, 2/15/25 AA- * New York University, Ser. B, 5.00%, 7/1/29 Aa3 State Personal Income Tax Education, Ser. B, 5.00%, 3/15/28 AAA * Housing Finance Agency, Revenue Bonds, Ser. A, 5.00%, 3/15/39 AAA * Metropolitan Transportation Authority, New York, Revenue Bonds, Ser. A, MBIA-RE FGIC Insured, 5.00%, 11/15/14 A2 Metropolitan Transportation Authority, New York Dedicated Tax Fund: Revenue Bonds, Ser. A, FSA Insured, 5.25%, 11/15/24 Aa3 Revenue Bonds, Ser. B, 5.00%, 11/15/34 AA * New York State Dormitory Authority, Mental Health Services Facilities Improvement, Revenue Bonds, 4.75%, 2/15/19 AA+ * New York State Environmental Facilities Corp., Revenue Bonds, 5.00%, 6/15/28 Aa1 New York State Environmental Facilities Corp., Revenue Bonds, Ser. A, 5.00%, 6/15/14 Aa1 New York State Environmental Facilities Corp., Revenue Bonds, Ser. A, 5.25%, 1/1/12 Aa2 New York State Urban Development Corp.: Revenue Bonds, Ser. A-1, 5.00%, 1/1/19 AA- * Revenue Bonds, Ser. B, 5.00%, 11/15/26 AA- * Revenue Bonds, Ser. C, 5.00%, 12/15/20 AAA * New York State, General Obligation Unlimited: Ser. A, 2.00%, 3/1/13 Aa2 Ser. A, 3.00%, 3/1/16 Aa2 Port Authority of New York & New Jersey Revenue Bonds, One Hundred Sixty -Third Series, 4.00%, 7/15/27 Aa2 State of New York, General Obligation Unlimited, Ser. C, 5.00%, 4/15/14 Aa2 Thruway Authority, Revenue Bonds: Second General Highway and Bridge Trust Fund, Ser. A, AMBAC Insured, 5.00%, 4/1/20 AA * Second General Highway and Bridge Trust Fund, Ser. B, 3.00%, 4/1/14 AA * 1 Value Line New York Tax Exempt Trust Schedule of Investments (unaudited) Principal Amount Rating (unaudited) Value $ Thruway Authority, Revenue Bonds, Second General Highway and Bridge Trust Fund, Ser. A, 5.00%, 4/1/15 AA * $ Tobacco Settlement Financing Corp., Revenue Bonds, Asset Backed, Ser. A1, BHAC-CR AMBAC Insured, 5.25%, 6/1/21 Aa1 Triborough Bridge & Tunnel Authority, Revenue Bonds, Ser. D, 5.00%, 11/15/26 Aa3 Urban Development Corp., Refunding Service Contract, Revenue Bonds, Ser. B, 5.00%, 1/1/20 AA- * PUERTO RICO (4.5%) Puerto Rico Commonwealth Highway & Transportation Authority Transportation Revenue, Refunding Bonds, Ser.L, NATL-RE Insured, 5.25%, 7/1/35 A3 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Revenue Bonds, Ser. C, 5.25%, 8/1/41 A1 TOTAL MUNICIPAL SECURITIES (94.8%) (Cost $15,788,378) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (5.2%) NET ASSETS (1) (100.0%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($17,378,395 ÷ 1,918,975 shares outstanding) $ * Rated by Moody’s Investor Service except for those marked by an asterisk (*) which are rated by Standard & Poor’s For federal income tax purposes, the aggregate cost was $15,788,378, aggregate gross unrealized appreciation was $687,577, aggregate gross unrealized depreciation was $2,011 and the net unrealized appreciation was $685,566. 2 In accordance with Financial Accounting Standards Board Accounting Standards Codification (FASB ASC 820-10), Fair Value Measurements and Disclosures, (formerly Statement of Financial Accounting Standards ("SFAS") No.157), the Fund discloses the fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure the fair value. The hierarchy gives the highest priority to valuations based upon unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to valuations based upon unobservable inputs that are significant to the valuation (level 3 measurements). FASB ASC 820-10-35-39 to 55 provides three levels of the fair value hierarchy as follows: · Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; · Level 2: Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; · Level 3: Inputs that are unobservable. In April 2009, the Fund adopted the authoritative guidance included in FASB ASC 820-10, Fair Value Measurements and Disclosures, on determining fair value when the volume and level of activity for the asset or liability have significantly decreased and identifying transactions that are not orderly (formerly FSP FAS 157-4). FASB ASC 820-10-35-51A to 51H indicates that if an entity determines that either the volume and/or level of activity for an asset or liability has significantly decreased (from normal conditions for that asset or liability) or price quotations or observable inputs are not associated with orderly transactions, increased analysis and management judgment will be required to estimate fair value. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operatingat normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The guidance also requires additional disclosures regarding inputs and valuation techniques used, change in valuation techniques and related inputs, if any, and more disaggregated information relating to debt and equity securities. Valuation techniques such as an income approach might be appropriate to supplement or replace a market approach in those circumstances. It provides a list of factors to determine whether there has been a significant decrease in relation to normal market activity. Regardless, however, of the valuation technique and inputs used, the objective for the fair value measurement in those circumstances is unchanged from what it would be if markets were operating at normal activity levels and/or transactions were orderly; that is, to determine the current exit price as promulgated by FASB ASC 820-10. The following is a summary of the inputs used as of October 31 2010 in valuing the Fund’s investments carried at value: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Long-Term Municipal Securities $
